The Court.
This cause was presented to the court below upon an agreed statement of facts, from which it appears that plaintiff owns a tract of land which defendant, the assessor of Alameda County, on the seventh day of March, 1887, assessed for the purpose of taxation at the sum of $15,150, the full cash value thereof, and refused to deduct therefrom a mortgage of $13,000 due the “regents of the University of California,” upon the ground that the sum secured by said mortgage was, as property of the regents aforesaid, exempt from taxation and not assessable. )
This action was commenced on or about November 16, 1887, and on the twenty-second day of November judgment was rendered in favor of plaintiff and against the defendant, without costs. It was further adj udged and decreed that the value of the mortgage can be deducted from the assessment; that the assessment made by defendant, without deducting the value of the mortgage thereon, is not a valid and legal assessment, etc.
Defendant appeals from the judgment. .
The question presented to the court below upon the agreed statement was not one that could be properly determined in the form which it was made to assume.
The duties of the assessor in the premises had ceased, and no judgment of the court could clothe him with authority to amend, alter, or modify his assessment of the property in question.
*432No agreement of parties can be invoked to call for the decision of what to them, or either of them, is merely a moot question, and courts should not render judgments which cannot be enforced by any process known to the law.
The judgment is reversed, and the court below directed to dismiss the action.
Rehearing denied.